Exhibit 10.22
VOTING SHAREHOLDER AGREEMENT


THIS VOTING SHAREHOLDER AGREEMENT (as such may be amended or amended and
restated from time to time in writing signed by all of the parties) (this
“Agreement”) is entered into as of March 14, 2013, by and between John Victor
Lattimore, Jr. (“Lattimore”), Unique Materials, LLC (“Unique Materials”),
Michael Parnell (“Parnell”), Matthew Hoff (“Hoff”), Kevin M. Cassidy
(“Cassidy”), Daniel B. McGroarty (“McGroarty”) and Winston Marshall (“Marshall”)
on the one hand (collectively referred to herein as “Lattimore Shareholders”),
and H. Deworth Williams (“D. Williams”), Edward F. Cowle (“Cowle”, Geoff
Williams (“G. Williams”), Children’s International Obesity Fund, Inc., a Utah
corporation (“Obesity Fund”), and Blue Cap Development Corp, a Nevada
corporation (“Blue Cap”) (collectively referred to herein as “Blue Cap
shareholders”), on the other.


RECITALS


WHEREAS, the majority of outstanding common stock of the Company is owned by the
Lattimore Shareholders and Blue Cap Shareholders as of the date of this
Agreement;


WHEREAS, the parties believe it is in their best interests to provide for the
effective governance of U.S. Rare Earths, Inc., a Nevada corporation (“USRE” or
“the Company”) and desire to provide for the orderly election of members of the
board of directors of the Company (“the Board”) in accordance with the terms of
this Agreement;


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.  
Definitions.  The following defined terms, when used in this Agreement, have the
respective meanings set forth below (such definitions to be equally applicable
to both singular and plural forms of the terms defined):



1.1  
“Board” means the Board of Directors of U.S. Rare Earths, Inc.



1.2  “Blue Cap Shareholders” means:


 
a.           Edward F. Cowle:
b.           H. Deworth Williams
c.           Geoff Williams; and
d.           Blue Cap Development Corp.
e.           Children’s International Obesity Fund, Inc.


1.3  “Lattimore Shareholders” means:


a.           John Victor Lattimore, Jr.;
b.           Unique Materials, LLC;
c.           Michael Parnell;
d.           Matthew Hoff;
e.           Kevin M. Cassidy;
f.           Daniel B. McGroarty;
g.           Winston Marshall.


1.4  “Independent Director” means an individual who is not an employee or
officer of the Company or any affiliated company or subsidiary as those terms
are defined and used under the federal securities laws.


 
1

--------------------------------------------------------------------------------

 
 
             1.5  “Shares” means all shares of USRE common stock held by the
Lattimore Shareholders and Blue Cap Shareholders (whether now or in the future)
including all transferees, successors and assigns.


2.           Provisions Regarding the Board


2.1 Board Composition.  The parties agree to vote, or cause to be voted, all
Shares owned by the Lattimore Shareholders and Blue Cap Shareholders, or over
which a part98y has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be se and remain at seven (7) directors, unless increased pursuant to the
Company By-laws and applicable Nevada statute.


2.2  Voting Agreement.   On any and all matters relating to the election of
members to the Company Board (including the filling of any vacancies), the
parties each agree to put forth a joint slate of seven (7) nominees made up of
five (5) nominees put forth by ad determined solely upon the discretion of the
Blue Cap Shareholders.  The Lattimore Shareholders, including all individuals
within that group, will in no event propose more than the five (5) candidates
necessary to fill their allotment on the jointly proposed slate.  The Blue Cap
Group, including all individuals within that group, will in no event propose
more than the two (2) candidates necessary to fill their allotment on the
jointly proposed slate.  The parties further agree to vote all Shares held by
tem and subject to the terms of this Agreement (or the holders thereof shall
consent pursuant to an action by written consent) in a manner so as to elect to
the Company’s Board of Directors each and every one of the five (5) nominees
contained on each and every slate of directors endorsed by the Lattimore
Shareholders provided that they are qualified to serve as members of the Board
of Directors under applicable state and federal laws, and the By-laws and
applicable corporate governance provisions of the Company, and each and every
one of the two (2) nominees contained on the joint slate of directors endorsed
by the Blue Cap Shareholders, provided that they are qualified to serve as
members of the Board of Directors under applicable state and federal laws, and
the By-laws and applicable corporate governance provisions of the Company.


Of the five (5) nominees contained on each and every slate of directors endorsed
by the Lattimore Shareholders, two (2) of the nominees shall be “independent
directors” as that term is defined in Section 1.4 of this Agreement.


The parties agree to endorse each and every slate of directors endorsed by the
Lattimore Shareholders and Blue Cap Shareholders so long as they are not “unable
to serve” or “unfit to serve.”  As used herein, “unable to serve” shall mean
medically incapacitated so as to be unable to serve as a director, and “unfit to
serve” shall mean a violation of rules and laws so as to prohibit one from
serving as a director of a public company under applicable state and federal
laws and the By-laws and applicable corporate governance rules of the
Company.  In the event of a disagreement between the Lattimore Shareholders and
Blue Cap Shareholders regarding these matters, determination of either of the
preceding conditions shall be decided by binding arbitration of the parties
under the provisions of the American Arbitration Association (“AAA”) applying
the laws of the State of Nevada and applicable venue in the Las Vegas, Nevada
metropolitan area, or such other area as the majority of the parties may decide
in writing.


2.3           Failure to Designate a Board Member In the8 absence of any
designation from the Lattimore Shareholders or Blue Cap Shareholders, the
director previously designated and then serving in such seat shall be reelected,
if eligible and qualified to serve as members of the Board of Directors under
applicable state and federal laws, and the By-laws and applicable corporate
governance provisions of the Company.  If such individual declines or is unable
to serve, such position shall remain vacant until a nomination is presented
which can be voted upon in accordance with the Company’s then current Articles
of Incorporation and By-laws ad applicable state and federal laws, and in a
manner consistent with the terms set forth in this Agreement.


2.4           No Liability for Election of Recommended Directors.  Except as to
liability for breach of this Agreement, neither the Lattimore Shareholders, Blue
Cap Shareholders, nor any affiliate thereof, shall incur any liability as a
result of designating an individual for election as a director for any act or
omission by such designated individual in his or her capacity as a director of
the Company, nor shall any liability be incurred as a result of voting for any
such designee in accordance with the provisions of this Agreement.


2.6           Board Meetings.   Unless otherwise determined by the vote of a
majority of the directors then in office the Board shall meet in person at least
quarterly in accordance with an agreed upon schedule.  The Company shall
reimburse the directors who are not employees of USRE for all reasonable
out-of-pocket travel expenses incurred (consistent with the Company’s travel
policy) in connection with attending meetings of the Board.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Representation and Warranties.  Lattimore Shareholders and Blue Cap
Shareholders hereby represent and warrant and covenants to each other as
follows:


3.1           Shareholders.  Each of the Lattimore Shareholders and Blue Cap
Shareholders represent and warrant that this Agreement has been duly authorized,
executed and delivered by such Shareholder and constitutes the valid and binding
obligation of each Shareholder, enforceable in accordance with its terms.


3.2           No Encumbrances.  All of the Shares held by the Lattimore
Shareholders and the Blue Cap Shareholders, or by a nominee or custodian for the
benefit thereof, are free and or arrangements or any other encumbrances
whatsoever, except for any liens, claims, understandings or arrangements that do
not limit or impair the parties’ ability to perform their obligations under this
Agreement.


3.3           No Conflicts.  No filing with, and no permit, authorization,
consent or approval of, any state or federal public body or authority is
necessary for the execution of this Agreement by the parties and the
consummation by the parties of the transactions contemplated herby, except where
the failure to obtain such consent, permit authorization, approval or filings
would not interfere with the parties’ ability to perform their obligations
hereunder, and none of the execution and delivery of this Agreement by the
parties, the consummation by the parties of the transactions contemplated herby
or compliance by the parties with any of the provisions hereof shall violate any
order, writ, injunction, decree, judgment, statute, rule or regulation
applicable to each of the parties to this Agreement or any of their properties
or assets, in each such case except to the extent that any conflict, breach,
default or violation would not interfere with the ability of the parties to
perform the obligations hereunder.


4.           Restrictions on Transfer of Shares


4.1           Transferee Bound by Agreement   Notwithstanding anything to the
contrary in this Agreement, restricted Shares may not be transferred or sold or
assigned unless the transferee both executes and agrees to be bound by this
Agreement provided, however, that this Section 4 shall not apply to any sale or
transfer and all other sales and transfers made by such Shareholder of
unrestricted, freely trading, shares of the Company through the public
securities markets.  This Section 4 will apply to any securities transaction by
either the Lattimore Shareholders or Blue Cap Shareholders that is not effected
through the public securities market during the term of this Agreement.


       4.2           Stop Transfer.   From and after the date of this Agreement
and ending as of the Termination Date (referenced below in Section 6), both the
Lattimore Shareholders and Blue Cap Shareholders acknowledge that either may
instruct the Company to not register the transfer (book-entry or otherwise) of
any certificate or uncertificated interest representing any of such
Shareholder’s Shares that are transferred in violation of this Agreement.


5.           Term  This Agreement shall be effective as of the date hereof and
shall continue in effect for a period not to exceed twenty-four (24) months
after execution of this Agreement.  Upon the expiration of such term, this
Agreement shall automatically be null and void and of no further force or
effect, without the requirement on the part of any party to do anything further
hereunder.


6.           Termination.  The Lattimore Shareholders and Blue Cap Shareholders
agree and acknowledge that the following Agreement is contingent upon the
simultaneous execution of:


(a)           The Settlement Agreement and Release dated March 14, 2013, by and
among USRE, on the one
Hand, and D. Williams, Cowle, G. Williams, and Blue Cap and


 
(b)
The Stock Purchase Agreement dated March 14, 2013, between D. Williams, Cowle,
and G. Williams, (collectively “Sellers”) and Lattimore, or one of his
affiliated companies – which may include Lattimore Materials, Inc. and/or Unique
Materials, LLC (“Purchasers”).



 
3

--------------------------------------------------------------------------------

 
 
This Agreement shall become null and void and of no force in the event that the
Settlement Agreement and Release.  Stock Purchase Agreement are not executed
simultaneously herewith.


7.           Miscellaneous


7.1           Governing Law.  This Agreement shall be construed pursuant to the
substantive laws of the State of Nevada, without giving effect to the principles
of conflicts of laws thereof.


       7.2           Successors and Assigns.  The rights under this Agreement
may be assigned (but only with all related obligations) by the Lattimore
Shareholders and Blue Cap Shareholders to a transferee receiving restricted
stock that is not free trading; provided however that: (1) the Company is,
within a reasonable time after such private transfer, furnished with written
notice of the name and address of such transferee and the Shares with respect to
which such rights are being transferred; and (2) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement.  The terms and conditions of this
Agreement inure to the benefit of and are binding upon respective heirs,
beneficiaries, successors and permitted assignees of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided herein.  Notwithstanding the foregoing, the rights
duties and obligations of the parties hereto are not transferable or assignable.


             7.3           Counterparts; Facsimile   This Agreement may be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


7.4           Titles and Subtitles   The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.


       7.5           Amendments and Waivers   Any term of this Agreement may be
amended or terminated and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and the holders
of eighty-five percent (85%) of the aggregate number of Shares then outstanding
voting as a single class and not as separate series or classes; provided,
however, that any provision hereof may be waived by any waiving party on such
party’s own behalf without the consent of any other party.  Notwithstanding the
foregoing, no amendment may adversely affect the duties or responsibilities of
the Company under this Agreement without the Company’s written consent
thereto.  The Company shall give prompt notice of any amendment or termination
hereof or waiver hereunder to any party hereto that did not consent in writing
to such amendment, termination, or waiver.  Any amendment, termination, or
waiver effected in accordance with this Section shall be binding on all parties
hereto, regardless of whether any such party has consented thereto.  No waivers
of or exceptions to any term, condition or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.


       7.6           Severability   In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal or unenforceable provision shall be reformed and construed so that it
will be valid, legal and enforceable to the maximum extent permitted by law.


       7.7           Entire Agreement   This Agreement (including any Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof.  Any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly superseded.


*            *           *




 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


Lattimore Shareholders:
 

        Unique Materials, LLC                By:
/s/ John Victor Lattimore, Jr.  
   By:
/s/ John Victor Lattimore, Jr.
   
Name: John Victor Lattimore, Jr. 
   
Name: John Victor Lattimore, Jr.
               
Title:       
   
Title:
                Date: March 14, 2013      Date: March 14, 2013  




                         By:
/s/ Michael Parnell 
   By:
/s/ Matthew Hoff
   
Name: Michael Parnell 
   
Name: Matthew Hoff
               
Title:       
   
Title:
                Date: March 14, 2013      Date: March 14, 2013  




                         By:
/s/ Kevin M. Cassidy
   By:
/s/ Daniel B. McGroarty
   
Name: Kevin M. Cassidy
   
Name: Daniel B. McGroarty
               
Title:       
   
Title:
                Date: March 14, 2013      Date: March 14, 2013

                         By:
/s/ Winston Marshall
         
Name: Winston Marshall
                     
Title:       
   
 
                Date: March 14, 2013       

   
 
 
5

--------------------------------------------------------------------------------

 
 

Blue Cap Shareholders:                      By:
/s/ H. Deworth Williams  
   By:
/s/ Edward F. Cowle
   
Name: H. Deworth Williams  
   
Name: Edward F. Cowle
               
Title:       
   
Title:
                Date: March 15, 2013      Date: March 15, 2013




        Blue Cap Development Corp.                By:
/s/ Geoff Williams
   By:
/s/ Geoff Williams
   
Name: Geoff Williams
   
Name: Geoff Williams
               
Title:       
   
Title: Secretary/ Treasurer
                Date: March 15, 2013      Date: March 15, 2013


Children’s International Obesity Fund, Inc.
                     By:
/s/ H. Deworth Williams
         
Name: H. Deworth Williams
                     
Title: President
                      Date: March 15, 2013       













 

